               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

EDWIN RAFAEL CEPEDA                        :
CABRERA,                                   :
                                           :
             Petitioner,                   :
                                           :
      v.                                   :    No. 4:18-CV-473
                                           :
WARDEN CLAIR DOLL,                         :    (Judge Brann)
                                           :
             Respondent.                   :

                           MEMORANDUM OPINION

                                 OCTOBER 29, 2018

I.    BACKGROUND

      Edwin Rafael Cepeda Cabrera filed this petition for writ of habeas corpus

pursuant to 28 U.S.C. § 2241 while detained by the Department of Homeland

Security, Immigration and Customs Enforcement (“ICE”) at the York County Prison,

York, Pennsylvania. Named as Respondent is Warden Clair Doll of the York County

Prison. Service of the petition was previously ordered.

      Petitioner’s pending § 2241 petition challenges his indefinite detention pending

completion of his removal proceedings under the standards set forth in Zadvydas v.

Davis, 533 U.S. 678 (2001) and related cases.

      Cabrera is a native and citizen of the Dominican Republic and a lawful

permanent resident of the United States. He was convicted of drug trafficking related

offenses on November 12, 2014 in the United States District Court for the District of

                                          -1-
Connecticut.

      After completing his resulting prison term, Cabrera was taken into ICE custody

on August 25, 2017. See Doc. 1, ¶ 11. An immigration judge ordered his removal on

December 21, 2017. See Doc. 7, p. 7. This federal habeas corpus action was filed

while Petitioner had an appeal of the adverse removal decision pending before the

Board of Immigration Appeals (BIA).

II.   DISCUSSION

      On October 22, 2018, Respondent filed a “Notice Of Suggestion of Mootness.”

Doc. 9, p. 1. The notice states that ICE agency counsel informed the United States

Attorney’s Office that Cabrera was removed from the United States on June 5, 2018.

See id. Accordingly, Respondent contends that since Cabrera has been removed from

this country, dismissal on the basis of mootness is appropriate.

      The case or controversy requirement of Article III, § 2 of the United States

Constitution subsists through all stages of federal judicial proceedings. Parties must

continue to have a “‘personal stake in the outcome’ of the lawsuit.” Lewis v.

Continental Bank Corp., 494 U.S. 472, 477-78 (1990); Preiser v. Newkirk, 422 U.S.

395, 401 (1975). In other words, throughout the course of the action, the aggrieved

party must suffer or be threatened with actual injury caused by the defendant. Lewis,

494 U.S. at 477.

      The adjudicatory power of a federal court depends upon “the continuing

existence of a live and acute controversy.” Steffel v. Thompson, 415 U.S. 452, 459

                                          -2-
(1974) (emphasis in original). “The rule in federal cases is that an actual controversy

must be extant at all stages of review, not merely at the time the complaint is filed.”

Id. at n.10 (citations omitted). “Past exposure to illegal conduct is insufficient to

sustain a present case or controversy ... if unaccompanied by continuing, present

adverse effects.” Rosenberg v. Meese, 622 F. Supp. 1451, 1462 (S.D.N.Y. 1985)

(citing O’Shea v. Littleton, 414 U.S. 488, 495-96 (1974)); see also Gaeta v. Gerlinski,

Civil No. 3:CV-02-465, slip op. at p. 2 (M.D. Pa. May 17, 2002) (Vanaskie, C.J.).

III.   CONCLUSION

       As relief, Cabrera sought his immediate release from ICE detention or in the

alternative a bond hearing. See Doc. 1, p. 9. According to Respondent’s counsel,

immigration officials informed counsel that Petitioner was removed on June 5, 2018

and the ICE Online Detainee Locator System verifies Cabrera’s removal. See Doc. 9-

1. Since Cabrera is no longer being detained by ICE, under the principles set forth in

Steffel, his instant petition is subject to dismissal as moot since it no longer presents

an existing case or controversy.

       An appropriate Order follows.

                                                  BY THE COURT:


                                                  s/ Matthew W. Brann
                                                  Matthew W. Brann
                                                  United States District Judge




                                            -3-
